Citation Nr: 1815996	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  10-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1951 to April 1952.  He died in July 2008.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

In a January 2012 Board decision entitlement to service connection for the cause of death was denied.  The appellant appealed to the Unites States Court of Appeals for Veterans Claims (Court).  In a March 2013 decision, the Court vacated the January 2012 decision, for failure to consider the provisions of 38 C.F.R. § 3.312(c)(3), and remanded for readjudication consistent with the decision.  In December 2013, following the submission of additional argument by the appellant, the Board remanded the issue of entitlement to service connection for cause of death for further development. 

In 2017 the Board requested VHA opinions for further clarification of the issues.  Those requests have been answered satisfactorily and the issue is back before the board for final adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in July 2008.  The stated cause of death on his death certificate was cardiogenic shock secondary to an acute myocardial infarction due to or as a consequence of coronary artery disease. 

2.  At the time of the Veteran's death, service connection was in effect for right leg thrombophlebitis evaluated as 60 percent disabling; right pleural adhesions with pulmonary emboli, evaluated as 30 percent disabling; anxiety and depressive reaction, evaluated as 30 percent disabling; and for hepatosplenomegaly, evaluated as noncompensable.  His combined evaluation was 80 percent, and he had been entitled to a total disability evaluation based on individual unemployability due to service connected disorders since March 15, 2002.

3.  Resolving reasonable doubt in the appellant's favor, the resulting debilitating effects, and general impairment of health, due to the Veteran's service connected disabilities, rendered the him materially less capable of resisting the primary cause of death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).


Laws and regulations

Service connection for the cause of a veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In making its ultimate determination, the Board must resolve reasonable doubt in the claimant's favor on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan v. Shinseki, 573 F.3d at 1287   (quoting 38 U.S.C.A. § 5107 (b)).

The Veteran died in July 2008. At the time of his death, the Veteran was service-connected for right leg thrombophlebitis, right pleural adhesions with pulmonary emboli, anxiety and depressive reaction, and for hepatosplenomegaly.  His death certificate lists the immediate cause of death as cardiogenic shock, due to an acute myocardial infarction, due to coronary artery disease. 

The appellant contends that the Veteran's service-connected right leg thrombophlebitis, pleural adhesions and hepatosplenomegaly were contributory factors in the cause of his death.  Specifically, she asserts that the Veteran suffered from a compromised pulmonary status due to his service-connected pulmonary emboli.  She argues that if the Veteran had not been suffering from his service connected disorders cardiogenic shock would not have occurred and he would not have died at that particular time.  Further, during the course of her appeal, the appellant argued that the Veteran's sedentary lifestyle, cited as a contributing factor to his death, was caused by his thrombophlebitis and other service connected disorders. 

Numerous private and VA medical opinions were obtained during development of this case.  The VA medical opinions tended to suggest that the Veteran's service connected disabilities were not the cause of his death and were not even causally related.  The private medical opinions submitted on the Veteran's behalf, suggested the opposite and submitted various theories and articles as support. 

Due to the many conflicting medical opinions of varying degrees of probative value the Board requested VHA opinions as further development.  An opinion from a board certified cardiologist was obtained in May 2017 and further clarification was provided in a July 2017 addendum opinion by the same cardiac specialist.  Due to problems with the adequacy of both the May and July 2017 opinions, the Board requested another VHA opinion was in September 2017.  A new opinion from a cardiologist was received in October 2017.  As was the situation with the earlier opinions, the October 2017 opinion does not adequately respond to the Board's request for a fully informed opinion with supporting rationale for all opinions offered.  

At this point the Board could continue to order further development ad nauseam.   But this appeal is now more than nine years old, and the undersigned is now convinced that the medical questions presented cannot ever be answered with sufficient clarity and fairness.  Therefore, after reviewing the record as a whole, the Board finds the evidence to be in equipoise.  The Board will resolve reasonable doubt in the appellant's favor, and grant entitlement to service connection for the cause of the Veteran's death.  38 U.S.C. §§ 1310, 5107 (b).  

Certainly a strong argument can be made that this claim should be denied.  Yet, as the Court held in Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), "by requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."

It bears noting that Board decisions are not precedential.  38 C.F.R. § 20.1303 (2017).  Rather, Board decisions must be based on and must be consistent with the individual facts of each individual case.  As such, outcomes can vary depending on the facts and the evidence presented in each individual case. 

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


